                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TIMOTHY K. MOORE, in his
official capacity as Speaker of
the North Carolina House of
Representatives, PHILIP E.
BERGER, in his official
capacity as President Pro
Tempore of the North Carolina
Senate; BOBBY HEATH, MAXINE
WHITLEY, and ALAN SWAIN,


            Plaintiffs,
                                           Civil Action
     v.
                                           No. 1:20-CV-911
DAMON CIRCOSTA, in his official            PLAINTIFFS’ MOTION FOR A
capacity as Chair of the North
                                           PRELIMINARY INJUNCTION AND
Carolina State Board of
                                           MEMORANDUM IN SUPPORT OF SAME
Elections, STELLA ANDERSON, in
her official capacity as a
member of the North Carolina
State Board of Elections, JEFF
CARMON III, in his official
capacity as a member of the
North Carolina State Board of
Elections, and KAREN BRINSON
BELL, in her official capacity
as the Executive Director of
the North Carolina State Board
of Elections,

            Defendants.



                                  Statement

     Plaintiffs Timothy K. Moore, Philip E. Berger, Bobby Heath,

Maxine    Whitley,   and   Alan   Swain,    hereby   respectfully   request,

pursuant to Federal Rule of Civil Procedure 65(a)(1), that the

Court issue a preliminary injunction, on or before October 16,

                                      1



    Case 1:20-cv-00911-WO-JLW Document 60 Filed 10/06/20 Page 1 of 13
2020——the date when the temporary restraining order expires, Doc.

47——enjoining Defendants from enforcing and distributing Numbered

Memo 2020-19, Numbered Memo 2020-22, Numbered Memo 2020-23, and

any similar memoranda or policy statement that does not comply

with the requirements of the Elections Clause, U.S. CONST. art. I,

§ 4, cl. 1, and the Equal Protection Clause, id. amend. XIV, § 1.

To be clear, Plaintiffs do not seek to enjoin Defendants from

enforcing the original version of Numbered Memo 2020-19, issued on

August 21, 2020.

                               Question Presented

       Whether Defendants should be preliminarily enjoined from

enforcing and distributing the challenged Numbered Memoranda.

                                      Argument

       As   set   forth   in    Plaintiffs’      Memorandum     in   Support   of

Plaintiffs’ Motion for a Temporary Restraining Order, Doc. 9, and

Reply, Doc. 40-1, Defendants’ actions in publishing the three

Memoranda violate two provisions of the Constitution that protect

our elections and the right to vote: the Elections Clause and the

Equal Protection Clause. First, the U.S. Constitution’s Elections

Clause provides that only the “Legislature[s]” of the several

states or Congress may prescribe the time, place, and manner of

federal elections, and the North Carolina Constitution vests the

legislative power exclusively in the General Assembly. Defendants

have    clearly   violated     this    Clause    by   issuing   Memoranda   that

                                         2



       Case 1:20-cv-00911-WO-JLW Document 60 Filed 10/06/20 Page 2 of 13
directly contravene the General Assembly’s duly enacted statutes

setting the rules of the election. Second, these ad-hoc Memoranda

have been issued while voting is ongoing and to that end Defendants

are applying different rules to ballots cast by similarly situated

voters, thus violating the Equal Protection Clause in two distinct

ways: Defendants are administering the election in an arbitrary

and nonuniform manner that will inhibit the right of voters who

cast their absentee ballots before the Memoranda were announced to

participate in the election on an equal basis with other citizens

in   North   Carolina,    and    Defendants     are    purposefully   allowing

otherwise    unlawful    votes   to   be   counted,     thereby   deliberately

diluting and debasing North Carolina voters’ votes.

      Preliminary       injunctive     relief     is     warranted    because

(1) Plaintiffs are likely to succeed on the merits of their claims;

(2) they will likely suffer irreparable harm absent an injunction;

(3) the balance of hardships weighs in their favor; and (4) the

injunction is in the public interest. See League of Women Voters

of N.C. v. North Carolina, 769 F.3d 224, 236 (4th Cir. 2014).

Absent relief from this Court, Plaintiffs’ interests in defending

duly enacted state election laws, the integrity of the ongoing

election, and North Carolinians’ voting rights will be irreparably

harmed, and the current election law framework that governs the

ongoing election will be substantially, and unconstitutionally,

altered.

                                       3



     Case 1:20-cv-00911-WO-JLW Document 60 Filed 10/06/20 Page 3 of 13
     Issue   preclusion    arising       from   the   state   trial-court

litigation in North Carolina Alliance for Retired Americans v.

North Carolina State Board of Elections, No. 20 CVS 8881 (N.C.

Wake Cnty. Super. Ct.), does not bar this Court from granting this

motion. While Defendants have not briefed this issue, they raised

in during argument on the temporary restraining order, see Hearing

Transcript at 38–41, Doc. 26, Wise v. N.C. State Bd. of Elections,

No. 20-cv-912 (M.D.N.C. Oct. 2, 2020) (“Hearing Tr.”) (attached as

Ex. 1 to Declaration of Peter A. Patterson (“Patterson Decl.”)),

meaning that Judge Dever implicitly rejected it in granting the

order. And he was right to do so.

     First, issue preclusion cannot be asserted against a party

that lacked a full and fair opportunity to litigate the issue in

the prior proceeding. See In re Microsoft Corp. Antitrust Litig.,

355 F.3d 322, 326 (4th Cir. 2004). Three of the Plaintiffs in this

case——Heath, Whitley, and Swain——were not parties to the state

court litigation, so they cannot be barred by issue preclusion.

That is fatal to Defendants’ issue preclusion argument.

     Second, to determine this motion, this Court must determine

whether Plaintiffs have a likelihood of success on the merits. The

state trial court’s consent judgment is subject to appeal, and

there are substantial arguments that the state court erred in

entering it. See Fres-co Sys. USA, Inc. v. Hawkins, 690 F. App’x

72, 79 (3d Cir. 2017); World Wide St. Preachers’ Fellowship v.

                                     4



    Case 1:20-cv-00911-WO-JLW Document 60 Filed 10/06/20 Page 4 of 13
Reed, No. 05-cv-2565, 2006 WL 1984614, at *3 (M.D. Pa. July 13,

2006). While we will not rehearse all of them here, two were

particularly      glaring.    First,   the     state    trial   court   lacked

jurisdiction to enter the consent judgment. Under North Carolina

law, claims are facial to the extent they seek relief beyond the

plaintiffs themselves, see State v. Grady, 831 S.E.2d 542, 570

(N.C. 2019), and facial claims must be heard and decided by a

three-judge panel, see N.C. GEN. STAT. §§ 1-81.1, 1-267.1. Despite

the fact that the North Carolina Alliance plaintiffs sought relief

for the entire North Carolina electorate——as reflected by the scope

of the consent judgment——the state trial court judge refused to

transfer the case to a three-judge panel. Second, the state trial

court judge lacked authority to enter the consent judgment over

Plaintiffs Berger and Moore’s objections because state law grants

them     “final     decision-making        authority”    in     constitutional

challenges to North Carolina laws. N.C. GEN. STAT. § 120-32.6(b).

Because it lacked the consent of necessary parties, the consent

judgment is void. See Owens v. Voncannon, 111 S.E.2d 700, 702 (N.C.

1959). These are only two of the many errors undermining the

consent judgment. Because it is likely to be reversed on appeal,

any issue preclusive effect it has against Plaintiffs is likely to

be eliminated.

       Third, issue preclusion is not an inexorable command; it is

“qualified or rejected when [its] application would contravene an

                                       5



       Case 1:20-cv-00911-WO-JLW Document 60 Filed 10/06/20 Page 5 of 13
overriding public policy or result in manifest injustice.” United

States v. LaFatch, 565 F.2d 81, 83–84 (6th Cir. 1977); see also

RESTATEMENT (SECOND)   OF   JUDGMENTS § 28 (1982); 18 FED. PRAC. & PROC. JURIS.

§ 4426 (3d ed.). Applying issue preclusion here would be contrary

to public policy and work a manifest injustice. For one, the

fundamental nature of Plaintiffs’ Elections Clause claim is that

the authority to regulate federal elections is constitutionally

delegated     to   state     legislatures.        Consequently,        a    state   trial

court’s     entering    of    a   consent       judgment   at    the       behest   of   an

executive branch agency should not be allowed to prevent this Court

from considering the merits of the claim. For another, as explained

above, the trial-court consent judgment is subject to appeal and

Defendants are changing the rules of the election in violation of

the Constitution as the election is ongoing. Any preclusive effect

the order has may be ephemeral and the overriding importance of

protecting the constitutional rights at issue here counsel in favor

of disregarding it.

      Accordingly,      Plaintiffs      request       that      the    Court    enter     a

preliminary injunction:

      (1)    Enjoining Defendants from enforcing and distributing

             Numbered Memo 2020-19 or any similar memoranda or policy

             statement that does not comply with the requirements of

             the Elections Clause;



                                            6



     Case 1:20-cv-00911-WO-JLW Document 60 Filed 10/06/20 Page 6 of 13
     (2)   Enjoining Defendants from enforcing and distributing

           Numbered Memo 2020-22 or any similar memoranda or policy

           statement that does not comply with the requirements of

           the Elections Clause;

     (3)   Enjoining Defendants from enforcing and distributing

           Numbered Memo 2020-23 or any similar memoranda or policy

           statement that does not comply with the requirements of

           the Elections Clause; and

     (4)   Enjoining Defendants from enforcing and distributing the

           three Numbered Memoranda or any similar memoranda or

           policy   statement    that   does   not   comply    with     the

           requirements of the Equal Protection Clause.

     In addition to the Memorandum and Reply filed in support of

Plaintiffs’ previous Motion for a Temporary Restraining Order,

Plaintiffs support this Motion with the accompanying Affidavit of

Linda Devore, N.C. Alliance for Ret. Ams. v. N.C. State Bd. of

Elections, No. 20 CVS 8881 (Wake Cnty. Super. Ct. Sept. 30, 2020)

(“Devore Aff.”) (attached as Ex. 2 to Patterson Decl.). During the

hearing on Plaintiffs’ Motion for a Temporary Restraining Order on

October 2, 2020, Defendants’ counsel represented to Judge Dever

that “[t]here is no evidence in the record of how many ballots, if

any, have been spoiled so far for lack of a witness requirement.

That is just speculation.” Hearing Tr. at 31:17–20; see also id.

at 46:24–47:1 (“There is no evidence . . . in the record that any

                                   7



    Case 1:20-cv-00911-WO-JLW Document 60 Filed 10/06/20 Page 7 of 13
voter’s ballot was spoiled based on a failure to comply with the

witness requirement.”). The affidavit of Linda Devore, Secretary

of the Cumberland County Board of Elections, which Defendants had

access   to    because      Plaintiffs   filed   it   in   the   North        Carolina

Alliance      action   in    state   court,   see     Legislative   Defendants’

Opposition to Plaintiffs’ & Executive Defendants’ Joint Motion for

Entry of a Consent Judgment, Ex. 18, N.C. All. for Retired Ams.,

No. 20 CVS 8881 (N.C. Wake Cnty. Super. Ct. Sept. 30, 2020),

indicates that in Cumberland County, before the update to Numbered

Memo 2020-19, voters with a witness deficiency “were notified that

their ballot had been spoiled and were mailed a new Absentee

Ballot.” Devore Aff. ¶ 19. This is not surprising, as that is what

Defendants instructed county boards to do in the initial version

of Numbered Memo 2020-19 that was in place when voting started. It

also is consistent with data on Defendants’ own website, which

indicates that statewide thousands of absentee ballots have been

spoiled to date. See Absentee Ballot Data, N.C. STATE BD.                OF   ELECTIONS

(Oct. 6, 2020), https://bit.ly/33y6CgY.

     Plaintiffs also would like to present the Court with the

following chart showing, by date, the twists and turns Defendants’

cure procedures have taken to underline the arbitrary nature of

what they have done since voting started:




                                         8



    Case 1:20-cv-00911-WO-JLW Document 60 Filed 10/06/20 Page 8 of 13
   Date        Governing Document               Cure Procedures

                                        •   The following deficiencies
                                            could not be cured by a
                                            cure affidavit from the
            Original Numbered Memo          voter:
                    2020-19                    o Witness did not print
 Aug. 21                                         name
                   (Doc. 1-4)                  o Witness did not print
                                                 address
                                               o Witness did not sign
                                               o Witness signed on the
                                                 wrong line
                                        •   The following deficiencies
                                            could be cured by a cure
                                            affidavit from the voter:
                                               o Witness did not print
                                                 name
                                               o Witness did not print
                                                 address
                                               o Witness did not sign
                                               o Witness signed on the
                                                 wrong line
             Revised Numbered Memo
                    2020-19 1           •   Cure affidavit to be
 Sept. 22                                   signed and returned by the
               (Doc. 45-1 Ex. B)            voter merely required the
                                            voter to affirm that she
                                            was an eligible voter
                                            registered in the relevant
                                            county, that she voted and
                                            returned her absentee
                                            ballot for the November 3,
                                            2020 general election, and
                                            that she had not and would
                                            not vote more than one
                                            ballot in the election


     1 Further adding to this twisted evolution of the cure process,
email correspondence indicates that Defendants may have directed county
boards of elections on September 11 to stop sending voter notifications
of deficiencies pending further guidance. See Plaintiffs’ Memorandum of
Law in Support of Their Motion to Enforce Order Granting in Part
Preliminary   Injunction,   Or,   in  the   Alternative,   Motion   for
Clarification, and to Expedite Consideration of Same, Ex. 1 at 6, Doc.
148-1, Democracy N.C. v. N.C. State Bd. of Elections, No. 20-cv-457
(M.D.N.C. Sept. 30, 2020) (attached as Ex. 3 to Patterson Decl.).

                                    9



    Case 1:20-cv-00911-WO-JLW Document 60 Filed 10/06/20 Page 9 of 13
                                       •   Directed county boards of
                                           elections that when they
                                           received an executed
                                           absentee container-return
                                           envelope with a missing
                                           witness signature they
                                           were to take no action as
                                           to that envelope
            Numbered Memo 2020-27      •   County boards of elections
  Oct. 1                                   were not to send a cure
                  (Doc. 40-2)              certification or reissue
                                           the ballot if they
                                           received an executed
                                           container-return envelope
                                           without a witness
                                           signature
                                       •   Revised Numbered Memo
                                           2020-19 remained in effect
                                           in all other respects
                                       •   Places Numbered Memos
                                           2020-19, 2020-22, 2020-23,
                                           and 2020-27 on hold
                                       •   Directs county boards of
                                           elections that when they
                                           receive an executed
            Numbered Memo 2020-28          absentee container-return
                                           envelope with any
  Oct. 4                                   deficiency they are to
            (attached as Ex. 4 to
               Patterson Decl.)            take no action as to that
                                           envelope
                                       •   If a ballot has a
                                           deficiency, county boards
                                           of elections are not to
                                           issue a cure certification
                                           or spoil the ballot even
                                           upon a voter’s request


     Plaintiffs are ready and willing to file any additional

submissions that may be considered by the Court if there are

outstanding issues the Court would like addressed.




                                  10



   Case 1:20-cv-00911-WO-JLW Document 60 Filed 10/06/20 Page 10 of 13
                              Conclusion

     For   the   foregoing   reasons,    Plaintiffs’    motion    for   a

preliminary injunction should be granted.



Dated: October 6, 2020              Respectfully submitted,

/s/ Nicole J. Moss                  /s/ Nathan A. Huff
COOPER & KIRK, PLLC                 PHELPS DUNBAR LLP
David H. Thompson                   4140 ParkLake Avenue, Suite 100
Peter A. Patterson                  Raleigh, North Carolina 27612
Nicole J. Moss (State Bar No.       Telephone: (919) 789-5300
31958)                              Fax: (919) 789-5301
1523 New Hampshire Avenue, NW       nathan.huff@phelps.com
Washington, D.C. 20036              State Bar No. 40626
(202) 220-9600                      Local Civil Rule 83.1 Counsel
(202) 220-9601                      for Plaintiffs
nmoss@cooperkirk.com
Counsel for Plaintiffs




                                  11



   Case 1:20-cv-00911-WO-JLW Document 60 Filed 10/06/20 Page 11 of 13
                     CERTIFICATE OF WORD COUNT

     Pursuant to Local Rule 7.3(d)(1), the undersigned counsel

hereby certifies that the foregoing Motion for a Preliminary

Injunction and Memorandum in Support of Same, including body,

headings, and footnotes, contains 2,038 words as measured by

Microsoft Word.

                                       /s/ Nicole J. Moss
                                       Nicole J. Moss




                                  12



   Case 1:20-cv-00911-WO-JLW Document 60 Filed 10/06/20 Page 12 of 13
                       CERTIFICATE OF SERVICE
     The undersigned counsel hereby certifies that on the 6th day

of October, 2020, she electronically filed the foregoing Motion

for a Preliminary Injunction and Memorandum in Support of Same

with the Clerk of the Court using the CM/ECF system, which will

send notification of such to all counsel of record in this matter.



                                       /s/ Nicole J. Moss
                                       Nicole J. Moss




                                  13



   Case 1:20-cv-00911-WO-JLW Document 60 Filed 10/06/20 Page 13 of 13
